Case: 2:20-cv-04119-ALM-EPD Doc #: 24 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 1104




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

JOHN DOE, a minor,                                  :      Case No. 2:20-cv-4119
                                                    :
       Plaintiff,                                   :      Chief Judge Algenon L. Marbley
                                                    :
              v.                                    :      Chief Magistrate Judge Deavers
                                                    :
FRANKLIN COUNTY CHILDREN’S                          :
SERVICES, et al.,                                   :_
                                                    :
       Defendants.                                  :

                                           ORDER

       This matter is before the Court on Plaintiff’s Motion to Enforce Subpoena. (ECF No. 21).

Plaintiff’s counsel served a Rule 45 subpoena for documents and testimony on Mr. Richard Furnish

on September 3, 2020. (ECF No. 21-1). Mr. Furnish was the guardian ad litem appointed by the

Franklin County Domestic Relations Court for John Doe. (ECF No. 21 at 1).

       Plaintiff maintains that Mr. Furnish acknowledged receipt of the subpoena by phone on

September 3 and that counsel sent a follow up email requesting documents on September 4. (Id.).

Mr. Furnish then replied that he was not comfortable sending the requested documents and said,

“Anything further you send me will be sent directly to my TRASH and disregarded as

UNRECEIVED.” (Id.).

       Plaintiff’s counsel attached the served subpoena to his Motion, demonstrating he

subpoenaed Mr. Furnish to appear at the Preliminary Injunction hearing scheduled for September

14, 2020 and bring information and documents related to his work as the guardian ad litem for

John Doe. (ECF No. 21-1). For these reasons, Plaintiff’s Motion to Enforce Subpoena is

GRANTED. Mr. Furnish is ORDERED to comply with the subpoena or respond with an

appropriate notice of objections or motion to quash the subpoena.
Case: 2:20-cv-04119-ALM-EPD Doc #: 24 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 1105




      IT IS SO ORDERED.


                                     ALGENON L. MARBLEY
                                     CHIEF UNITED STATES DISTRICT JUDGE

DATE: September 8, 2020
